Citation Nr: 1620043	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to August 28, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the record.

The Board remanded the claim of entitlement to TDIU is February 2015.  In an October 2015 rating decision, the RO granted entitlement to TDIU, effective August 28, 2015.  As discussed below, the claim of entitlement to TDIU prior to that date remains before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand, the Veteran was afforded a VA examination in August 2015, where the examiner concluded that the Veteran's PTSD prevents him from securing or maintaining substantially gainful employment. 

Subsequently, in the October 2015 rating decision, the RO granted TDIU, effective August 28, 2015, the date of the VA examination.  The RO characterized the grant as a "full and final determination."  However, the Board disagrees.  As noted in the Board's February 2015 remand, the claim for TDIU was part of the claim for increased rating for PTSD, which had been pending since March 2009.  Therefore, the issue of TDIU prior to August 28, 2015 is on appeal.   

The RO did not adjudicate or provide a supplemental statement of the case on whether the Veteran is entitled to TDIU prior to August 28, 2015 as requested in the Board's remand.  Therefore, a remand is needed to comply with the Board's February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to August 28, 2015, the Veteran did not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Therefore, on remand, the Veteran's claim should be submitted to the VA's Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b), Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

1. Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) for the period prior to August 28, 2015.

2. Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




